--------------------------------------------------------------------------------


    Exhibit 10.43  


NEW LEASE AGREEMENT

THIS NEW LEASE AGREEMENT dated, for reference purposes only, November 15, 2000,
is entered into by and between BURLINGAME SHORE INVESTMENTS, a California
general partnership (“Landlord”) and THE GYMBOREE CORPORATION, a Delaware
corporation (“Tenant”).


RECITALS

WHEREAS, on or about October 11, 1996, Landlord and Tenant entered into that
certain “Office Lease” (the “Original Lease”) for certain Premises known and
described as 770 Airport Boulevard, in the City of Burlingame, County of San
Mateo, State of California (the “Premises”); and

WHEREAS the Original Lease provided for a term expiring on November 30, 1999;
and

WHEREAS subsequently the Original Lease has been amended, and as amended, its
term shall expire on November 30, 2000; and

WHEREAS, Tenant has vacated the Premises, and the parties hereto agree that the
Original Lease expires, and shall be of no further force or effect, on November
30, 2000; and

WHEREAS, Tenant desires to lease the Premises under a new Lease and for a new
Term commencing on December 1, 2000, on substantially similar terms as those
expressed in the Original Lease;

NOW, THEREFORE, the parties have agreed to enter into this lease agreement (the
“New Lease”) for the Premises, on the following terms and conditions:


NEW LEASE

1.   Letting. Landlord hereby leases to Tenant, and Tenant hereby leases from
Landlord, the Premises, for the Term, and on the terms and conditions, as set
forth herein.

2.   Premises. The Premises shall consist of the entire building known by the
street address of 770 Airport Boulevard, in the City of Burlingame, consisting
of approximately 25,578 rentable square feet, plus the surrounding parking and
landscaped areas. The Premises are being let in their current “AS IS” condition
without warranty of any kind.

3.   Term. The Term of the New Lease shall be for a period of six (6) years,
which shall commence on December 1, 2000 (the “Commencement Date”), and which
shall expire on November 30, 2006 (the “Expiration Date”).


--------------------------------------------------------------------------------


4.   Initial Monthly Base Rent. The initial monthly Base Rent for the Premises,
for each month during the first New Lease Year (12/1/00-11/30/01) shall be
Eighty-three Thousand One Hundred Twenty-eight and 50/100 ($83,128.50) Dollars
per month.

5.   Base Rent Adjustments. Beginning on the first anniversary of the New Lease
Commencement Date and on each successive anniversary thereafter during the New
Lease Term (each, an “Adjustment Date”), the Base Rent shall be increased with
the CPI, with a minimum increase of three (3%) percent annually, and a maximum
increase of five (5%) percent annually.

6.   Deferment and Recoupment of Rent. As an accommodation to Tenant, Landlord
shall defer payment of the sum of Two Hundred Fifty Thousand and no/100
($250,000.00) (the “Deferred Rent”) from the Base Rent due for the first twelve
months of the New Lease Term, on the following terms and conditions:


  (a)   The Deferred Rent shall be deferred in twelve (12) equal monthly
installments from the Base Rent otherwise due and owing from Tenant, thereby
reducing Tenant’s monthly payments to the sum of Sixty-two Thousand Two Hundred
Ninety Five ($62,295.00) Dollars per month, in each of the first twelve (12)
months of the New Lease Term.


  (b)   Commencing on the first day of the 13th month of the New Lease Term, the
Deferred Rent shall be repaid to Landlord in monthly installments of Ten
Thousand ($10,000.00) Dollars from Tenant (in addition to the Base Rent which
would otherwise be due from Tenant), due each and every month until the total
amount of $250,000.00 in Deferred Rent has been wholly recouped. By way of
example only, and not by way of limitation, in the event that the Base Rent
Adjustment commencing at the beginning of the second lease year is 4%, then the
Rent payable for months 13-24 shall be $96,453.64 per month, consisting of Base
Rent (as adjusted) in the amount of $86,453.64. per month, plus repayment of
Deferred Rent in the amount of $10,000 per month.


  (c)   All sums due and payable hereunder, including but not limited to Base
Rent and Deferred Rent, shall be deemed to be “rent.”


7.   Base Rent Due Upon Execution. Base Rent for the period from 12/1/00 to
12/31/00, in the amount of $82,295.00, less Deferred Rent of $10,000.00, shall
be due upon New Lease execution, for a net payment due from Tenant in the amount
of $62,295.00.


--------------------------------------------------------------------------------


8.   Security Deposit Due Upon Execution. Tenant shall deposit with Landlord
upon execution the sum of Eighty-two Thousand Two Hundred Ninety-five and no/100
($82,295.00) Dollars, as and for security for Tenant’s timely performance of
each and every of its obligations hereunder.

9.   Option to Extend.


  (a)  Tenant shall have the option to extend the term hereof for one (1)
additional six (6) year period (the “Option Term”) following the expiration of
the initial term, by delivering to Landlord written notice of exercise of such
option not later than November 30, 2005.


  (b)  The Base Rent for the Option Term shall be fixed at the commencement of
the Option Term and shall be the fair market rental (“Fair Market Rental” as
hereinafter defined) of the Premises at the commencement date of the Option
Term. Under no circumstances shall the rent for the Option Term be less than the
last month’s rent payable in the Initial Term.


  (c)  “Fair Market Rental” shall mean the rate being charged to similarly
situated tenants for comparable space in similar buildings in, and in the
immediate vicinity of the mid- Peninsula/Burlingame area, with similar
amenities. Fair Market Rental as of the Adjustment Date shall be determined by
Landlord with written notice (the “Notice of Option Term Rent”) given to Tenant
not earlier than eight (8) months, and not later than (6) six months, before the
commencement of the Option Term, subject to Tenant’s right to arbitration as
hereinafter provided.


  (d)  If Tenant disputes the amount claimed by Landlord as Fair Market Rental,
Tenant may require that Landlord submit the dispute to arbitration. Tenant shall
notify Landlord of its demand for arbitration in writing within fifteen (15)
days after service of the Notice of Option Term Rent. Tenant’s demand for
arbitration shall include the designation by Tenant of its appointed arbitrator,
who shall be a commercial real estate agent or broker with at least five (5)
years full-time experience who is familiar with the Fair Market Rental of
similar space in comparable buildings in the above-specified area.


  (e)  Within ten (10) days of receipt of Tenant’s demand for arbitration,
Landlord shall designate in writing its appointed arbitrator, who shall be
similarly qualified. Within ten (10) days thereafter, the two arbitrators shall
select a third, neutral arbitrator, who shall be similarly qualified.


--------------------------------------------------------------------------------


  (f)  Within thirty (30) days after the appointment of the neutral arbitrator,
each party arbitrator shall simultaneously submit to the neutral arbitrator its
proposed Fair Market Rental. The neutral arbitrator shall select the one
proposal which most closely approximates the neutral arbitrator’s independent
assessment of the Fair Market Rental of the Premises. The arbitrator’s authority
is limited to selecting one of the parties’proposed Fair Market Rental figures,
and s/he shall have no authority to set a compromise rental figure. The decision
of the arbitrator shall be final and binding on the parties. Each party shall
pay the costs and fees of its arbitrator, and shall share equally in the costs
and fees of the neutral arbitrator.


  (g) Failure on the part of Tenant to demand arbitration within fifteen (15)
days following receipt of the Notice of Option Term Rent from Landlord shall
bind Tenant to the Fair Market Rental as determined by Landlord. Should Tenant
elect to arbitrate and should the arbitration not have been concluded prior to
the Adjustment Date, Tenant shall pay the monthly rent to Landlord after the
Adjustment Date, adjusted to reflect the Fair Market Rental as Landlord has so
determined. If the amount of the Fair Market Rental as determined by arbitration
is greater than or less than Landlord’s determination, then any adjustment
required to adjust the amount previoulsy paid shall be made by the appropriate
party within ten (10) days after such determination of Fair Market Rental.


10.   Additional Terms and Conditions. To the extent not contradicted hereby,
the terms and conditions, and definitions of defined terms, of the Original
Lease shall be incorporated herein as if set forth in full, and shall be the
terms and conditions of the New Lease, with the following exceptions:


a. The “Term” of the New Lease shall be as stated herein.


b. There shall be no “early occupancy” under the New Lease, and Section 1 of the
Addendum shall not be incorporated herein.


c. The Base Rent under the New Lease shall be in the amount as set forth herein,
and otherwise subject to the terms and conditions of the Original Lease.


d. Tenant shall pay triple net charges as set forth in the Original Lease, in
such sums as are currently incurred for insurance and taxes for the Premises.


e. The Security Deposit shall be in the amount set forth herein, and otherwise
subject to the terms and conditions of the Original Lease.


f. There shall be no option rights other than as set forth in this New Lease,
and no tenant improvement reimbursement under the New Lease and Exhibit B shall
not be incorporated herein.


--------------------------------------------------------------------------------


g. There shall be no “Due Diligence” period following execution of the New Lease
and Section 6 of the Original Lease shall not be incorporated herein.


h. There shall be no brokerage commissions due or payable in connection with the
New Lease and Section 24 of the Original Lease shall not be incorporated herein.


i. There shall be no tenant improvements included in the New Lease and Exhibit C
to the Original Lease shall not be incorporated herein.


j. Exhibit D of the Original Lease shall not be incorporated herein.


k. Any and all Amendments to the Original Lease shall not be incorporated
herein.


IN WITNESS WHEREOF, the parties hereto have executed this New Lease on the dates
immediately following their respective signatures below:


LANDLORD:   TENANT:   BURLINGAME SHORE INVESTMENTS, a  THE GYMBOREE CORPORATION,
a  California General Partnership  Delaware Corporation    By /s/ Martin Lin  By
/s/ L. H. Meyer  Martin Lin  L. H. Meyer  Its General Partner  CFO & Sr. Vice
President  Dated: November 16, 2000     By /s/ Stuart G. Moldaw     Stuart G.
Moldaw     CEO & Chairman     Dated: November 16, 2000 